DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 36-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36 recites the limitation “a capsule for generating CO2” in Ln. 2 which deems the claim indefinite. The term “capsule” under broadest reasonable interpretation is somewhat synonymous with terms such as “housing” or “body”. Thus, the limitation recites a somewhat generic structural term together with a functionality. However, the structural term of the limitation, i.e. “capsule”, cannot by itself perform the functionality recited by the limitation. The limitation thus appears unreasonably broad in scope as it claims a function without reciting sufficiently meaningful structure to perform the function (how does a “capsule” generate CO2?), thus encompassing a range of options for generating CO2 far beyond what applicant has disclosed in the specification (MPEP 2173.05(g)). Applicant is suggested to recite elements retained by the capsule which are capable of generating CO2, such as reactants or the materials recited in claim 29.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “component for supplying or generating oxygen” in claim 36 and “chemical gas generation component” in claim 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “component for supplying or generating oxygen” is best understood from the specification as at least: compressed oxygen tank, a chemical gas generation component, or a molecular sieve system (Pg. 3, Ln. 16-19). 
The corresponding structure for the “chemical gas generation component” is best understood from the specification as at least: an oxygen candle (Pg. 14, Ln. 22-26). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 36 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolte et al. (WO 01/05445 A2, as cited on the Information Disclosure Statement filed 28 Sep 2020).
Regarding claim 36, Kolte discloses an oxygen system (Figs. 6-7; Pg. 10, Ln. 19-20 & Pg. 17, Ln. 18-26) comprising a component (Figs. 6-7 one #14; Pg. 10, Ln. 19-20 & Pg. 17, Ln. 18-26) for other #14; Pg. 10, Ln. 19-20 & Pg. 17, Ln. 18-26) for generating CO2. Electrochemical cell 14 is considered at least a functional equivalent of the disclosed component for generating oxygen as it chemically generates oxygen by reaction (Pg. 10, Ln. 19-20).
Regarding claim 38, Kolte discloses said component is a chemical gas generation component (Pg. 10, Ln. 19-20). Electrochemical cell 14 is considered at least a functional equivalent of the disclosed chemical gas generation component as it chemically generates oxygen by reaction (Pg. 10, Ln. 19-20).
Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fine et al. (U.S. Pub. 2001/0037810).
Regarding claim 36, Fine discloses an oxygen system (Fig. 3; ¶¶0034-0040) comprising a component (Fig. 3 what feeds oxygen into #105; ¶0040) for supplying 2 (¶0054 – carbon dioxide produced as by-product). The conveying of a stream of oxygen into pump 105 is considered at least a functional equivalent of the disclosed component for supplying oxygen as it supplies oxygen at a concentration of greater than normal air (¶0040). The system in Fig. 3 of Fine may be read as an oxygen system as it receives an input of oxygen (¶0040).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasor et al. (U.S. Pub. 2005/0279350).
Regarding claim 36, Rasor discloses a gas delivery system (Figs. 11-12; ¶0113) comprising a capsule (Fig. 11 #142; ¶0113) for generating CO2.
Rasor fails to explicitly disclose a component for supplying or generating oxygen.
However, Rasor teaches that in certain inhalation situations it is desirable to mix carbon dioxide with an inert carrier gas such as oxygen in order to provide a desired concentration of carbon dioxide for inhalation together with a desired flow rate (¶0059).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Rasor a component for supplying or generating oxygen in order to provide the benefit of mixing the generated carbon dioxide with an inert carrier gas in the form of oxygen in order to provide a desired concentration of carbon dioxide for inhalation together with a desired flow rate in view of further teachings in Rasor.
said component is an oxygen generator based an obvious design choice selection for inputting oxygen into the system of Fine of an oxygen generator which is recognized as a commonly available source of oxygen in view of Rounbehler.
Regarding claim 40, Rasor teaches the invention as modified above and further suggests as obvious a method for treating a mammal suffering from hypocapnia (¶0083 – treatment with hypercapnia suggests as obvious treatment of hypocapnia), wherein said method comprises delivering CO2 to said mammal (¶¶0083, 0113) using the oxygen system of claim 36 (see above).
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (U.S. Pub. 2001/0037810) in view of Rounbehler et al. (U.S. Pub. 2006/0048779).
Regarding claim 37, Fine fails to disclose said component is a compressed oxygen tank. The instant claim does not invoke 35 U.S.C. 112(f).
Rounbehler teaches a nitric oxide generating system (Fig. 2), closely related to the system of Fine, and which supplies oxygen into air pump 205 from an oxygen tank (¶0038). One of ordinary skill in the art would obviously consider teaching of an oxygen tank to be suggestive of compressed oxygen. Rounbehler teaches an oxygen tank as a commonly available source of oxygen to be used as the gas input for the system (¶0038).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Fine said component is a compressed oxygen tank based an obvious design choice selection for inputting oxygen into the system of Fine of an oxygen tank which is recognized as a commonly available source of oxygen in view of Rounbehler.
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (U.S. Pub. 2001/0037810) in view of Rounbehler et al. (U.S. Pub. 2006/0048779) and further in view of Hill et al. (U.S. Pub. 2002/0096174).
Regarding claim 39, Fine fails to disclose said component is a molecular sieve system. The instant claim does not invoke 35 U.S.C. 112(f).
Rounbehler teaches a nitric oxide generating system (Fig. 2), closely related to the system of Fine, and which supplies oxygen into air pump 205 from a commercially available oxygen generator (¶0038). Rounbehler teaches an oxygen generator as a commonly available source of oxygen to be used as the gas input for the system (¶0038).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Fine said component is an oxygen generator based an obvious design choice selection for inputting oxygen into the system of Fine of an oxygen generator which is recognized as a commonly available source of oxygen in view of Rounbehler.
Hill teaches a portable oxygen system (Fig. 2) including an oxygen generator (#102; ¶0026) comprising sieve beds (Fig. 2 #114; ¶¶0030, 0044-0047). Hill teaches sieve beds as providing the benefit of being a particular form of oxygen concentrator recognized as usable in medical applications (¶0044).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further specified in Fine said component is an oxygen generator comprising a molecular sieve system based an obvious design choice selection of an oxygen concentrator recognized for use in medical applications in view of Hill.
Allowable Subject Matter
Claims 29-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 29, the prior art fails to teach or suggest a canister device including all elements and functionality as recited in the instant claim. Of particular note the canister device includes an actuator which is operable to both allowing mixing of the liquid and the solid of the CO2 module to release CO2 from the CO2 module and to release oxygen from the oxygen module. The prior art fails to teach or suggest this particular coordinated operation wherein an actuator causes release of both oxygen and generated CO2 for inhalation through a mouthpiece.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785